                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION
UNITED STATES OF AMERICA,                        )
                                                 )
                             Plaintiff,          )
                                                 )
                     v.                          )            No. 18-00328-01-CR-W-HFS
                                                 )
CACI R. CLIZER,                                  )
                                                 )
                             Defendant.          )
                                             ORDER
       On September 25, 2019, a show cause hearing was held before the undersigned regarding
violation reports dated September 3, 2019, and September 25, 2019. (Docs. 19, 22). Defendant
Caci R. Clizer and her counsel, John O’Connor, appeared in person. Assistant United States
Attorney Stefan Hughes appeared in person on behalf of the Government. The parties stipulated
to the Pretrial Services violation reports. No additional evidence was submitted by either party.
       Based on the information contained in the violation reports, this Court finds that: (1)
there is probable cause to believe that defendant Clizer committed a Federal, State, or local crime
while on release in violation of condition 1 of her conditions of release; and (2) clear and
convincing evidence supports that defendant Clizer also violated conditions 7(k), 7(m) and 7(t)
of her conditions of release. See 18 U.S.C. 3148(b).
       Accordingly, this Court finds that the actions of defendant Clizer show that she is
unlikely to further abide by a condition of combination of conditions of release. Moreover,
defendant Clizer’s continued engagement in criminal conduct, association with individuals that
are either felons or engaging in criminal conduct, loaded firearm at her residence, as well as her
possession of illicit drugs establishes by clear and convincing evidence that there are no
conditions or combination of conditions of release that will assure that defendant Clizer will not
pose a danger to the safety of any other person or the community if released. See 18 U.S.C. §
3148(b).
       IT IS, THEREFORE, ORDERED that defendant Caci R. Clizer’s bond is revoked
pursuant to 18 U.S.C. § 3148, for violations of her conditions of release. It is further




           Case 4:18-cr-00328-HFS Document 23 Filed 09/25/19 Page 1 of 2
          ORDERED that defendant Caci R. Clizer is detained pursuant to 18 U.S.C. 3142. It is
further
          ORDERED that, pursuant to pursuant to 18 U.S.C. § 3142(i), Caci R. Clizer is committed
to the custody of the Attorney General for confinement in a pretrial detention facility. The
defendant must be afforded reasonable opportunity to consult privately with defense counsel. On
Order of this Court or on request of an attorney for the Government, the person in charge of the
pre-trial detention facility must deliver the defendant to the United States Marshal for all court
appearances.
          Dated this 25th day of September, 2019, at Kansas City, Missouri.



                                              /s/       Matt J. Whitworth
                                              MATT J. WHITWORTH
                                              United States Magistrate Judge




                                                    2

            Case 4:18-cr-00328-HFS Document 23 Filed 09/25/19 Page 2 of 2
